DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 4-7, 9-10, 12, 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kilburn et al. (US Pub No. 2019/0114577).
Claim 1, Kilburn discloses a method for cargo management in a motor vehicle (See Fig. 4, item 325), the method comprising: identifying the motor vehicle (See Abstract “a cargo container and on a vehicle to measure, monitor, and manage the cargo and available cargo capacity within the container”); gathering dimensional information of at least one object (par [0038] “ the area inside the container and provide three-dimensional information x,y,z coordinate-based location information of a vehicle to detect other objects”); gathering internal dimensions of a volume within the motor vehicle (par [0055] “for example provide three-dimensional information (x,y,z coordinate-based location information) of the occupied and unoccupied volume detected inside the container 300, and   can be used to record video images that can be fused with volume information determined from the spatial sensor array 305A-305F to confirm how much of the container is actually being used”); comparing the dimensional 
Claim 2, Kilburn further discloses the method of claim 1 wherein identifying the motor vehicle further includes: gathering motor vehicle ownership information; and assigning the motor vehicle to the user (par [0044]). 
Claim 4, Kilburn further discloses the method of claim 1 wherein providing feedback to a user further includes: providing the user with details of placement of the at least one object within the volume when the feedback to the user is yes (par [0055, 0059, 0065]). 
Claim 5, Kilburn further discloses the method of claim 1 wherein providing feedback further includes: providing the user with details of placement of at least a portion of the at least one object within the volume when the feedback to the user is no (par [0055, 0059, 0065]). 
Claim 6, Kilburn further discloses the method of claim 1 wherein gathering dimensional information of at least one object further includes: gathering dimensions of the at least one object from photographic or video data of the at least one object, the photographic or video data captured by a camera (par [0037-0038]); and constructing a three-dimensional model of the at least one object (par [0037-0038]). 

Claim 9, Kilburn further discloses the method of claim 1 wherein gathering dimensional information of at least one object further includes: reading encoded information for the at least one object (par [0034]); identifying the at least one object based on the encoded information (par [0038]); obtaining measurements of the at least one object (par [0053]); and indicating to the user that the at least one object will fit within the motor vehicle (par [0055]). 
Claim 10, Kilburn further discloses the method of claim 1 wherein comparing the dimensional information of the at least one object to the internal dimensions of the volume further includes: generating all possible permutations of configurations of the at least one object (par [0055]); comparing the permutations of configurations to the internal dimensions of the volume (par [0055, 0059]); and providing instructions to the user of a configuration of the at least one object within the volume (par [0065]). 
Claim 12, the claim is rejected for the same reasons as set forth in claim 1.

Allowable Subject Matter
Claim 20 is allowed.
Claims 3, 8, 11, 13-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646